Citation Nr: 1432228	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-26 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to June 3, 2009, for the award of a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1966 to April 1969.  The Veteran served in the Republic of Vietnam and was awarded the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) which, in pertinent part, denied a TDIU.  In December 2009, the RO established service connection for posttraumatic stress disorder (PTSD); assigned a 30 percent evaluation, and effectuated the award as of June 3, 2009.  In September 2011, the RO increased the initial evaluation for the Veteran's PTSD from 30 to 50 percent.  In January 2013, the RO, in pertinent part, granted a TDIU and effectuated the award as of June 3, 2009.  In July 2013, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDINGS OF FACT

1.  The Veteran's July 2006 informal claim for an "increase in all of his service-connected disabilities" was received by the RO on July 6, 2006.  

2.  The Veteran's May 2007 Veterans Application for Increased Compensation Based on Unemployability (VA Form 21-8940) was received by the RO on May 17, 2007.  

3.  The Veteran's service-connected disabilities were first objectively shown to render him unable to secure and follow substantially gainful employment as of May 3, 2007.  



CONCLUSION OF LAW

An effective date of May 3, 2007, for the award of a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.340, 3.341, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103 , must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VA has issued several VCAA notices to the Veteran including a July 2007 notice which informed him of the evidence generally needed to support a claim for a TDIU and the assignment of an effective date for such an award; what actions he needed to undertake; and how VA would assist him in developing the claim.  The July 2007 VCAA notice was issued to the Veteran prior to the July 2008 rating decision from which the instant appeal arises.  The issue was readjudicated in the May 2010 statement of the case (SOC) and the January 2013 supplemental statement of the case (SSOC); therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded VA evaluations.  The examination reports were incorporated into the record.  The Veteran's Social Security Administration (SSA) records were requested.  A March 2010 response from the SSA indicated that the requested records no longer existed.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Earlier Effective Date for the Award of a TDIU

The Veteran asserts that an effective date prior to June 3, 2009, for the award of a TDIU is warranted.  

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on a claim for increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of application therefor.  38 U.S.C.A. § 5110(a).  An award of increased compensation will be generally effective as of the date of claim or the date entitlement arose, whichever is later.  An increase in disability compensation shall be effective on the earliest date as of which it is factually ascertainable that an increase in disability had occurred if an application is received within one year from such date.  Otherwise, the effective date shall be the date of receipt of the Veteran's claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  

Total ratings for compensation purposes may be assigned where the combined schedular rating for the Veteran's service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to render the Veteran unemployable without regard to either his advancing age or the presence of any nonservice-connected disorders.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  If there is only one service-connected disability, the disability must be ratable at 60 percent or more.  If there are two or more service-connected disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  The following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Initially, it is necessary to determine the date of VA's receipt of the Veteran's claim for a TDIU.  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  When entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

In a July 2006 informal claim, the Veteran indicated that he wished "to file a claim for increase in all of his service-connected disabilities."  His claim was received by the RO on July 6, 2006.  The informal claim may be reasonably construed as a claim for a TDIU.  In May 2007, the Veteran submitted a Veterans Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  His formal claim was received by the RO on May 17, 2007.  As his formal TDIU claim was received within one year of receipt of his July 2006 informal claim, the Board finds that the date of receipt of the Veteran's TDIU claim is July 6, 2006.  38 C.F.R. § 3.155.  
It is next necessary to determine when entitlement to a TDIU arose.  Between July 6, 2006, and June 3, 2009, service connection was in effect for right elbow fracture residuals evaluated as 30 percent disabling; left mid-shaft femoral fracture residuals with malunion and left hip impairment evaluated as 30 percent disabling; lumbosacral strain with degenerative disc disease and L1-3 compression fracture residuals evaluated as 20 percent disabling; right wrist fracture residuals evaluated as 10 percent disabling; and left wrist fracture residuals evaluated as 10 percent disabling.  The Veteran had a combined 70 percent rating.  As the Veteran's service-connected disabilities all arose from the same in-service enemy landmine explosion and are of an orthopedic nature, they are to be considered as one disability evaluated as 70 percent disabling.  38 C.F.R. § 4.16(a).  

A May 2010 Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21- 4192) completed by VA indicates that the Veteran had been employed as a VA vocational rehabilitation counselor from November 1986 to February 2006; had retired; and last worked on a full-time basis on February 28, 2006.  

A May 3, 2007, VA mental health clinic evaluation states that the Veteran was unemployed.  The VA rehabilitation counselor observed that: the Veteran had been employed as a VA vocational rehabilitation counselor; he "has had to reconcile himself to the fact that he is no longer capable of doing what is considered by Social Security to be substantial gainful employment;" "this writer is compelled by this evidence that reasonable expectation does not exist that this veteran can seek-out, secure and maintain substantial gainful employment now;" and "his physical limitations have finally affected him to the degree that this writer feels that he is unemployable."  The examiner concluded that: "it is this writer's professional opinion that this veteran is currently unemployable and will remain so for the foreseeable future."  

The report of a June 2008 joints examination conducted by J. Risko, M.D., for VA conveys that the Veteran's "main complaints were his hands, back and the limp from his left leg shortening" and "the Veteran should be able to handle sedentary activity, although activity requiring being on his feet, prolonged walking or other strenuous activity would be precluded by his service-connected complaints from his multiple fractures."  The physician did not specifically comment as to the Veteran's employability.  

A March 2009 VA mental health clinic evaluation states that "it is this writer's professional opinion that this Veteran is currently unemployable and cannot be expected to improve his situation in the foreseeable future."  

The Veteran's TDIU claim was received on July 6, 2006.  The Veteran's service-connected disabilities were first shown to both meet the schedular criteria for a TDIU and to render him unable to secure and follow substantially gainful employment as of May 3, 2007.  Therefore, the Board concludes that the appropriate effective date for the award of a TDIU is May 3, 2007, the date as of which it is factually ascertainable that an increase in disability had occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o), 4.16(a).  


ORDER

An effective date of May 3, 2007, is warranted for the award of a TDIU subject to the law and regulations governing the award of monetary benefits. 



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


